In the
 United States Court of Appeals
                 For the Seventh Circuit
                        ____________

No. 00-3402
JAMES R. HALL, III,
                                           Plaintiff-Appellant,
                               v.

GARY COMMUNITY SCHOOL CORPORATION,
                                           Defendant-Appellee.
                        ____________
       Appeal from the United States District Court for the
         Northern District of Indiana, Hammond Division.
      No. 97 C 97—Andrew P. Rodovich, Magistrate Judge.
                        ____________
  ARGUED SEPTEMBER 13, 2001—DECIDED AUGUST 1, 2002
                   ____________


 Before RIPPLE, ROVNER, and EVANS, Circuit Judges.
  ROVNER, Circuit Judge. After James Hall was discharged
from his teaching position by the Gary Community School
Corporation (GCS), he sued GCS under Title VII. 42 U.S.C.
§ 2000e et seq. Hall alleged that GCS terminated his em-
ployment in order to retaliate against him for filing dis-
crimination charges with the Equal Employment Oppor-
tunity Commission. A jury returned a verdict in Hall’s
favor, but the district court granted GCS’s post-verdict
motion for judgment as a matter of law. Hall now appeals,
and we affirm.
  Hall began working for GCS in 1987 as a non-permanent
teacher and taught at a number of GCS schools until his
2                                              No. 00-3402

indefinite teacher contract was terminated in June 1996.
In 1987 Hall started teaching social studies classes at
Emerson Middle School. His performance evaluation from
that year noted that he suffered from punctuality prob-
lems and needed improvement. The next year he was trans-
ferred to Tolleston Middle School, where he worked as an
at-risk counselor. The year after that he was transferred
to another teaching position at Beckman Middle School.
While at Beckman, Hall continued to suffer from punctu-
ality problems. He was disciplined and docked pay for his
“frequent late arrivals,” for leaving the school during the
day without informing office personnel, and for not re-
turning in time to supervise students. During this school
year (1989-90) he was subsequently transferred back to
Emerson. Hall’s performance evaluation at the end of the
year noted a number of deficiencies pertaining to his teach-
ing performance and classroom management, and again
noted a tardiness problem. The evaluation ultimately rec-
ommended that Hall’s contract be renewed for the follow-
ing year, but recommended that he be “closely monitored
for improvement” and that his contract not be renewed
again if he fails to improve.
   In June 1990 Hall was transferred to Horace Mann High
School. At Horace Mann, Hall’s punctuality problem con-
tinued. In 1991 a disciplinary conference was held and
Hall was docked pay. Later that year Hall failed to attend
another disciplinary meeting and was reprimanded for
“flagrant disregard for the rules and regulations.” At the
end of the 1991-92 school year, Hall’s teaching position
was eliminated and he was transferred back to Tolleston.
Hall wished to remain at Horace Mann and applied for an
opening to teach an economics class. GCS informed Hall
that he would not be hired for that position because,
even though he was licensed to teach economics, he did not
have the necessary hours specified by the state accred-
iting agency. GCS hired a non-licensed female teacher for
No. 00-3402                                               3

the position instead. Hall then filed a charge of gender
discrimination with the EEOC. Hall and GCS entered into
an agreement whereby Hall would withdraw his charge
and would remain at Horace Mann and teach the econom-
ics class beginning in 1993.
  In April 1993 Hall filed a second EEOC charge, alleging
that he was being harassed for filing his previous charge.
In June GCS notified Hall that another social studies
teacher was returning to Horace Mann to teach the eco-
nomics class and that he was being transferred to West
Side High School. Hall then amended his EEOC charge
to include the transfer as part of his retaliation charge.
Hall also contended that the transfer violated his settle-
ment agreement, and asked GCS for a hearing. A hear-
ing was held, but the decision to transfer Hall was upheld.
   Hall then began teaching at West Side, and his earlier
problems persisted. In January 1995 West Side school of-
ficials held a meeting with Hall to discuss his punctual-
ity problem, poor classroom management, and poor human
relations skills. A memorandum from that meeting pre-
pared by then-Assistant Principal Jenneth Motley noted
that Principal Clifton Gooden evaluated Hall’s classroom
on a number of recent occasions, and found deficiencies
relating to classroom management, class presentations,
and grading procedures, and that, despite repeated re-
quests, Hall failed to produce his lesson plans. In addi-
tion, the memorandum noted fourteen instances in which
Hall was tardy between November 1994 and January 1995,
and other instances when he had left his classroom unat-
tended. The meeting concluded with school officials offering
Hall techniques to improve in the areas in which he was
deficient and informing him that improvement was ex-
pected.
  In March 1995 Gooden recommended to the GCS Board
of Trustees that Hall’s contract be terminated or that he
4                                               No. 00-3402

be suspended without pay for excessive tardiness, poor
classroom management, and poor human relations skills.
A hearing was held before GCS Director of Human Re-
sources Peter Troupos. In October 1995 Troupos issued a
memorandum concluding that there was ample evidence
documenting Hall’s deficiencies in the three areas speci-
fied by Gooden; however, his contract could not be termi-
nated because statutory due process deadlines had not
been adhered to. Gooden then held a meeting with Hall
and informed him that improvement was expected.
  Later that month, Hall received a letter from then-
Assistant Principal Robert Redding noting five more
occasions on which Hall had been tardy. In November
Redding observed Hall’s classroom and gave him low
scores in many of the evaluation areas. In the subsequent
months, Gooden observed Hall on a number of occasions
and also gave him poor evaluations. During this period,
Hall also failed to provide Gooden with his lesson plans
and failed to attend faculty meetings. In January 1996
Hall filed another EEOC charge, alleging that Gooden and
Redding were harassing him by frequently observing and
evaluating him. After Hall failed to attend another facul-
ty meeting on February 29, Gooden again recommended
that Hall’s contract be terminated for insubordination
and “substantial inability to perform teaching duties.” In
May a hearing was held before the GCS Board of Trust-
ees, and the Board terminated Hall’s contract on the
grounds of “insubordination and other good and just cause
for termination.”
  Hall then filed this lawsuit against GCS and Gooden,
alleging that he was fired in retaliation for his EEOC
charges. A trial was held in June 2000, and at the close
of the trial GCS and Gooden moved for judgment as a
matter of law. Fed. R. Civ. P. 50. The district court granted
the motion for Gooden, but denied the motion for GCS.
The jury returned a verdict of $285,000 for Hall, and GCS
No. 00-3402                                                5

renewed its motion for judgment as a matter of law. In Au-
gust, the district court granted GCS’s motion.
  We review the district court’s grant of judgment as a
matter of law de novo, viewing the evidence and draw-
ing reasonable inferences in Hall’s favor. Mathur v. Bd.
of Trs. of S. Ill. Univ., 207 F.3d 938, 941 (7th Cir. 2000).
Our standard of review is the same as when reviewing
a decision on summary judgment, except that we now
have the benefit of knowing exactly what evidence was
presented at trial. Massey v. Blue Cross-Blue Shield of Ill.,
226 F.3d 922, 924 (7th Cir. 2000). Our inquiry is not to
second-guess the jury’s view of the contested evidence,
but to determine whether, given the totality of the evi-
dence, Hall presented the jury with legally sufficient evi-
dence from which it could conclude in his favor. Id. at 925.
We agree with the district court that Hall failed to do so.
  On appeal both parties frame their analysis in terms
of the familiar burden-shifting framework in McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973), but we have
explained that this is unnecessary when reviewing judg-
ments as a matter of law, see Mathur, 207 F.3d at 942;
Massey, 226 F.3d at 925. The only issue is whether Hall
has met his burden of providing sufficient evidence that
GCS’s stated reasons for terminating his employment were
pretextual, and that the real reason he was discharged was
to retaliate against him for filing EEOC charges. To satisfy
this burden Hall needed to offer evidence showing the rea-
sons given by GCS were not worthy of credence or oth-
er evidence showing retaliation. See Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 146-49 (2000); Massey,
226 F.3d at 925.
  GCS’s stated reasons of insubordination, poor classroom
performance, and a tardiness problem are clearly legiti-
mate reasons for discharge. See Maarouf v. Walker Mfg.
Co., 210 F.3d 750, 755 (7th Cir. 2000); Gonzalez v. Ingersoll
6                                              No. 00-3402

Milling Mach. Co., 133 F.3d 1025, 1036 (7th Cir. 1998).
Along with testimony from Troupos and Gooden that these
were the reasons for Hall’s discharge, GCS provided ex-
tensive documentation going back to 1987 and chronicling
Hall’s tardiness problem, negative evaluations, and disci-
plinary problems. In addition, Gooden testified that he
apprised Hall on a number of occasions that improve-
ment was expected, and that he recommended that Hall’s
employment be terminated after he failed to improve.
  Hall first argues that his own testimony at trial pro-
vides sufficient evidence to cast doubt on GCS’s stated
reasons. We have explained, however, that a plaintiff’s
subjective, self-serving testimony is not sufficient to con-
tradict a well-documented history of poor job performance.
Massey, 226 F.3d at 926; Adusumilli v. City of Chicago,
164 F.3d 353, 363 (7th Cir. 1998); Denisi v. Dominick’s
Finer Foods, Inc., 99 F.3d 860, 866 (7th Cir. 1996). More
importantly, though, Hall did not even deny much of the
conduct described in the numerous evaluations and docu-
ments provided by GCS. When asked about his history
of tardiness, he replied that GCS had exaggerated the
problem and that some of the times listed were incorrect,
but did not deny that he had been repeatedly tardy.
When asked about his negative evaluations, he replied
that he was a good teacher and argued that the evalua-
tion process was too subjective. When asked about his
failure to provide the requested lesson plans, he replied
that he often threw them away after class. Hall also did
not deny that he missed faculty meetings or that he failed
to provide reasons for not attending. In any event, his
subjective, self-serving testimony did not provide suffi-
cient evidence to undermine the reasons given by GCS.
Massey, 226 F.3d at 926; Adusumilli, 164 F.3d at 363;
Denisi, 99 F.3d at 866.
 Hall next argues that a statement made to him by
Chris Christoff, another GCS teacher, at the end of the
No. 00-3402                                              7

1994-95 school year provided evidence that GCS discharged
him because of his EEOC filings. During this period,
Christoff was a supervisor in the social studies depart-
ment and was assigned by GCS to help Hall improve his
teaching techniques and classroom management. Accord-
ing to Hall, on one occasion Christoff said to him, “you’ve
got to stop making waves and filing charges. That’s why
they’re transferring you—that’s why you have been trans-
ferred so many times.” A statement made by an employ-
ee not in authority does not carry any weight unless the
plaintiff can show that the employee somehow influenced
the decision. See, e.g., Maarouf, 210 F.3d at 754; Wallace
v. SMC Pneumatics, Inc., 103 F.3d 1394, 1400 (7th Cir.
1997). Although Christoff testified at trial, neither party
asked him if he made the statement, what he might
have meant by it, or if the statement was an opinion,
advice, or something he had knowledge of. Christoff did
testify, however, that he had no power to transfer or dis-
charge Hall, or to make a recommendation to either ef-
fect, and that he did not evaluate Hall. Christoff also
testified that at the time he was assisting Hall he was
not aware that Hall had filed any EEOC charges. Be-
cause Hall provided no evidence that Christoff was in-
volved in any way with the decision to discharge him or
even what the ambiguous statement meant, the statement
does not provide evidence that the real reason for his dis-
charge was retaliation rather than his well-documented
poor job performance.
   Finally, Hall contends that the fact that copies of his
EEOC charges were kept in his personnel file provides
evidence that he was retaliated against because of those
charges. According to Hall, Gooden had access to Hall’s
personnel file and could have discovered the EEOC charges
he filed while at Horace Mann at some point before he
first recommended that Hall be terminated. But Hall
does nothing more than speculate that Gooden may have
8                                            No. 00-3402

looked at the file and then speculates further that he
therefore may have recommended termination as a result
of those charges. In contrast, GCS provided extensive doc-
umentation to support its contention that Hall’s discharge
was performance based. Without any further evidence,
Hall’s conjecture did not provide the jury with sufficient
evidence from which to reasonably conclude that GCS’s
reasons for discharging him were not based on his perfor-
mance but had to do with his EEOC filings. See Sanchez
v. Henderson, 188 F.3d 740, 747 (7th Cir. 1999); Tyler v.
Runyon, 70 F.3d 458, 469 (7th Cir. 1995).
                                               AFFIRMED

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-97-C-006—8-1-02